DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In line 1 of the Abstract, the phrase “Various implementations described herein are directed to a vertical takeoff.” should be replaced with “A vertical takeoff.” 
In line 2 of the Abstract, the phrase “In one implementation, the vertical takeoff” should be replaced with “The vertical takeoff.” 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
In paragraphs [0006], [0008], [0015], [0050], [0052], [0053], and [0061], the term “wench” is used erroneously instead of the appropriate term “winch.” 
Appropriate correction is required.
Claim Objections
Claims 5, 6, 8, and 17 objected to because of the following informalities:  
In Claims 5, 6, 8, and 17, the term “wench” is used erroneously instead of the appropriate term “winch.” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
a thrust component configured to provide vertical and/or horizontal thrust for the carriage - It has been held that the phrase “component for” has been found to invoke 35 USC 112(f) (See MPEP 2181(I)(A)). The phrase “configured to” has also been found to be a linking phrase commensurate with the transition word “for” in a “means for” (See MPEP 2181(I)(B)). The limitation of claim 1 therefore recites a generic placeholder (i.e. component) in combination with a linking phrase (i.e. configured to) followed by functional language (i.e. thrust; provide vertical and/or horizontal thrust), and additionally is not modified by sufficient structure, material, or acts for performing the claimed function. As such, the 3-prong analysis shows that 35 USC 112(f) appears to be invoked. A review of the originally filed disclosure shows the thrust components to be “lift fans, jets, open propellers or any other component capable of generating thrust.” in paragraph [0044]. 
Claim 2:
a lift component configured to provide lift for the carriage - see 3 prong analysis above with respect to claim 1 which is applicable in a similar manner to claim 2. A review of the originally filed disclosure shows “center body wings” in paragraph [0045]; “any wing surfaces” in paragraph [0049].  

Claim 4:
one or more coupling mechanisms configured to engage with the aircraft - It has been held that the phrase “mechanism” has been found to invoke 35 USC 112(f) (See Williamson v. Citrix (Fed.Cir. 2015). See 3-prong analysis above with respect to claim 1 which is applicable in a similar manner to claim 4. A review of the originally filed disclosure shows “a wench assembly” in paragraphs [0006] and [0050]. 
Claim 6:
a coupling member coupled to the line - It has been held that the phrase “member for” has been found to invoke 35 USC 112(f) (See MPEP 2181(I)(A)). See 3-prong analysis above with respect to claim 1 which is applicable in a similar manner to claim 6. A review of the originally filed disclosure shows “a plurality of arms configured to engage with a plurality of grooves of a coupling element coupled to the aircraft.” in paragraph [0007]; “a reel cone” in paragraph [0051].
Claim 9:
one or more locking components configured to engage with the aircraft when the carriage is in the joined configuration with the aircraft - see 3 prong analysis above with respect to claim 1 which is applicable in a similar manner to claim 9. A review of the originally filed disclosure shows only “locking components 1605, 1010” which engage with grooves 1505 in paragraph [0052] - See 35 USC 112(a) rejection below.  
Claim 11:
one or more locking components configured to engage with the aircraft when the carriage is in the joined configuration with the aircraft - see 3 prong analysis above with respect to claim 1 which is applicable in a similar manner to claim 11. A review of the originally “locking components 1605, 1010” which engage with grooves 1505 in paragraph [0052] - See 35 USC 112(a) rejection below.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re: Claims 9 and 11. As outlined above, claims 9 and 11 recite the limitation “one or more locking components configured to engage with the aircraft when the carriage is in the joined configuration with the aircraft” which is interpreted to invoke 35 USC 112(f). Upon review of the originally filed disclosure, only Figures 16 and 17 illustrate reference characters 1605 and 1610 which are referred to as the locking components in the disclosure. Looking at the Figures, the locking components do not show any apparent movement relative to the coupling mechanism 1310 and other than having a substantially cylindrical shape and being recited as engaging the substantially rectangular locking grooves 1505, no explanation of what the structure is or how it operates to engage the locking grooves is made. Since it is completely unclear how the locking components are constructed and how they operate to engage and disengage from the locking groove, Applicant has failed to reasonably demonstrate that they had possession of the claimed invention at the time of filing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-14, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 4678141 to Sarrantonio. 
Re: Claim 1. Sarrantonio teaches a vertical takeoff and landing system (See Abstract, Figs. 1-5), comprising:
a carriage (14, VTOL carrier) having:
a thrust component (28, 30, engines; col. 3, lines 10-14) configured to provide vertical and/or horizontal thrust for the carriage; and
one or more housings (42, cabin mounted along the center of 16 - See Figs. 2, 4, and 5) configured to receive an aircraft in a joined configuration of the carriage and the aircraft (See Figs. 1, 2, and 4).
Re: Claim 2. Sarrantonio teaches the vertical takeoff and landing system of claim 1, further comprising a lift component (16, aerodynamically shaped beam) configured to provide lift for the carriage.
Re: Claim 3. Sarrantonio teaches the vertical takeoff and landing system of claim 1, further comprising a plurality of struts (20, landing gear formed from legs, 22) that serve as landing gear, provide ground clearance for the carriage or both (See Figs. 1-2; col. 2, line 63-col. 3, line 6).
Re: Claim 4. Sarrantonio teaches the vertical takeoff and landing system of claim 1, wherein the one or more housings include one or more coupling mechanisms (44, hook member; 54, trapeze; 56, latching probes) configured to engage with the aircraft (Fig. 2).
Re: Claim 10. Sarrantonio teaches the vertical takeoff and landing system of claim 1, wherein the one or more housings (42) are configured to receive the aircraft when the aircraft flies into the joined configuration with the carriage (col. 4, lines 25-35 state that the aircraft to be captured is in flight during joining such that the aircraft flies into the joined configuration; Figs. 2 and 4 show that the housing, 42, is configured with attachment means, 54, 56, for receiving the aircraft in flight).
Re: Claim 11. As best understood due to lack of written description, Sarrantonio teaches the vertical takeoff and landing system of claim 10, wherein the one or more housings (42) include one or more locking components (56, latching probes) configured to engage with the aircraft (46, latching probe receptacles on aircraft) when the carriage is in the joined configuration with the aircraft.
Re: Claim 12. Sarrantonio teaches a method for providing carriage-based vertical takeoff (Col. 4, “OPERATION”), comprising:
initiating an upward vertical flight mode for a carriage and an aircraft in a joined configuration (col. 4, lines 12-15);
transitioning the joined configuration to a horizontal flight mode (col. 4, lines 16-18); and
releasing, by the carriage, the aircraft from the joined configuration (col. 4, lines 18-21).
Re: Claim 13. Sarrantonio teaches the method of claim 12, further comprising:
transitioning the carriage to a downward vertical flight mode (col. 4, lines 21-24); and
landing the carriage while in the downward vertical flight mode (col. 4, lines 21-24).
Re: Claim 14. Sarrantonio teaches the method of claim 12, wherein thrust for the upward vertical flight mode is provided by the carriage in the joined configuration (col. 4, lines 12-15).
Re: Claim 16. Sarrantonio teaches a method for providing carriage-based vertical landing (Col. 4, “OPERATION”), comprising:
initiating an upward vertical flight mode by a carriage;
transitioning the carriage to a horizontal flight mode;
receiving, by the carriage, an aircraft in a joined configuration of the carriage and the aircraft while the aircraft and the carriage are in respective horizontal flight modes (carrier is VTOL and transitions to horizontal flight during takeoff and retrieval - col. 4, lines 25-27 states that the carrier is above and behind a forward flying aircraft to be retrieved and in col. 4, lines 29-35 it is recited that the carriage is returned to a VTOL configuration so it is necessarily in a horizontal flight configuration when coupling to the aircraft in flight);
transitioning the joined configuration to a downward vertical flight mode; and
landing the joined configuration while in the downward vertical flight mode (col. 4, lines 30-35 - after coupled, the carrier engines are in VTOL position for landing).
Re: Claim 18. Sarrantonio teaches the method of claim 16, wherein receiving, by the carriage, the aircraft in the joined configuration comprises the aircraft flying into the joined configuration (col. 4, lines 25-35 state that the aircraft to be captured is in flight during joining such that the aircraft flies into the joined configuration).
Re: Claim 19. Sarrantonio teaches the method of claim 16, wherein thrust for the downward vertical flight mode is provided by the carriage (col. 4, lines 25-35, aircraft engines are retarded to idle after coupling with the carrier prior to VTOL landing with the carrier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4678141 to Sarrantonio in view of US 4267987 to McDonnell. 
Re: Claim 5. Sarrantonio anticipates the vertical takeoff and landing system of claim 4 as outlined above, however, it is not expressly disclosed that the one or more coupling mechanisms comprises a winch assembly.

The prior art contained a device which differed from the claimed device by the substitution of some components (the coupling mechanisms of Sarrantonio) with other components (the probe of McDonnell). The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the coupling mechanism of McDonnell comprising the winch for the rationale outlined in column 6, lines 4-20, namely, an independently maneuverable probe mechanism that provides a more secure and rigid connection having a plurality of contact points, and that is a less complicated system. 
Re: Claim 6. Sarrantonio in view of McDonnell teach the vertical takeoff and landing system of claim 5, wherein McDonnell further teaches that the winch assembly comprises:
a reel (See Fig. 10, drum of 88);
a line coupled to the reel (Fig. 10, cable extending from drum); and
a coupling member coupled to the line (17’/90/91, has jaws, 33, for coupling to receptacles in aircraft).
Re: Claim 7. Sarrantonio in view of McDonnell teach the vertical takeoff and landing system of claim 6, wherein McDonnell further teaches that the coupling member is configured to engage with the aircraft (col. 4, lines-col. 5, line 6; Figs. 5, 6, and 10).
Re: Claim 8. Sarrantonio in view of McDonnell teach the vertical takeoff and landing system of claim 6, wherein McDonnell further teaches that the reel of the winch assembly rotates to pull the aircraft into the joined configuration with the carriage (See Fig. 10, column 10, lines 3-43).
Re: Claim 9. As best understood due to lack of written description, Sarrantonio in view of McDonnell teach the vertical takeoff and landing system of claim 8, wherein McDonnell further teaches that the one or more housings include one or more locking components (33, jaws) configured to engage with the aircraft when the carriage is in the joined configuration with the aircraft.
Re: Claim 15. Sarrantonio anticipates the method of claim 12 as outlined above, however, it is not expressly disclosed that thrust for the upward vertical flight mode is provided by the carriage and the aircraft in the joined configuration. Sarrantonio does not specify the type of aircraft utilized in combination with the carrier and merely states in col. 4, lines 55-60 that it can be a conventional aircraft or one modified to not have low speed flight or takeoff and landing capability. 
McDonnell teaches the use of a VTOL carrier aircraft (15) coupled to a short takeoff and landing (STOL) aircraft (18) which is incapable of VTOL flight on its own, via a retractable probe (17, probe; See Abstract, Fig. 1). In column 3, lines 10-45, McDonnell teaches that when joined, the short takeoff and landing aircraft can utilize a component of its thrust directed vertically to assist in the takeoff of the combined assembly such that both the carrier and the carried aircraft provide a portion of the vertical thrust during the upward vertical flight mode. It would have been an obvious to one having ordinary skill in the art to operate a vertical thruster of an aircraft intended to be carried by the carrier aircraft capable of providing such vertical 
Re: Claim 17. Sarrantonio anticipates the method of claim 16 as outlined above. However, it is not expressly disclosed that, wherein receiving, by the carriage, the aircraft in the joined configuration comprises using a winch to pull the aircraft into the joined configuration.
As outlined above with respect to claims 5, 6, and 8, it would have been obvious to substitute the probe controlled by a winch as taught by McDonnell in place of the connection linkages of Sarrantonio for the rationale outlined by McDonnell.  As outlined in claim 8, the winch is used to pull the aircraft into the joined configuration. As such, during normal and usual operation of the probe of McDonnell, the step of claim 17 would be performed such that the combined structures rendered obvious by Sarrantonio and McDonnell render obvious the same. 
Re: Claim 20. Sarrantonio anticipates the method of claim 16 as outlined above, however, it is not expressly disclosed that thrust for the downward vertical flight mode is provided by the carriage and the aircraft. Sarrantonio does not specify the type of aircraft utilized in combination with the carrier and merely states in col. 4, lines 55-60 that it can be a conventional aircraft or one modified to not have low speed flight or takeoff and landing capability. 
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647